                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

 JAMES LEONARD TONEY                                                                      PLAINTIFF


 v.                                     Civil No. 6:18-cv-6039


 SHERRIFF MIKE CASH                                                                     DEFENDANT

                                               ORDER

        Before the Court is the Report and Recommendation filed January 30, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 32).

Plaintiff filed objections to the Report and Recommendation. (ECF No. 33). The Court finds the

matter ripe for consideration.

                                         I. BACKGROUND

        On May 3, 2018, Plaintiff filed this action pursuant to 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights while he was incarcerated in the Hot Spring County

Detention Center (“HSCDC”). After preservice screening, Plaintiff’s only remaining claim was an

individual capacity retaliation claim against Defendant, in which Plaintiff claims that he was retaliated

against for filing a grievance.

        Defendant subsequently filed a motion for summary judgment, contending that Plaintiff’s

retaliation claim fails as a matter of law. Although Defendant’s motion and brief make no mention of

exhaustion of remedies, his statement of undisputed facts includes a statement that Plaintiff filed no

grievance related to his claim of retaliation while he was incarcerated in the HSCDC. Plaintiff

responded to the summary judgment motion.

        The Court referred the matter to Judge Bryant for preparation of a report and recommendation.

On January 30, 2020, Judge Bryant issued the instant Report and Recommendation. Judge Bryant
finds that Plaintiff failed to exhaust his administrative remedies as to his retaliation claim against

Defendant and, alternatively, that the retaliation claim fails on the merits. Accordingly, Judge Bryant

recommends that the Court grant Defendant’s summary judgment motion and dismiss Plaintiff’s claim

with prejudice. Plaintiff objects, appearing to argue that the jail staff would not give him a grievance

form on which to exhaust his administrative remedies.1

                                               II. DISCUSSION

        The Court will begin by addressing the finding that Plaintiff failed to exhaust his administrative

remedies. If necessary, the Court will then address Defendant’s merits-based arguments.

        A. Exhaustion of Administrative Remedies

        As stated above, Defendant’s motion for summary judgment and supporting brief argue that

Plaintiff’s retaliation claim fails as a matter of law. However, Defendant’s statement of facts also

asserts that Plaintiff failed to file any grievance related to his retaliation claim. Defendant also attached

to his statement of facts two grievances filed by Plaintiff at the HSCDC, presumably to show that

Plaintiff did not file a grievance regarding retaliation. The Report and Recommendation considered

this to be failure-to-exhaust argument and determined that Plaintiff’s retaliation claim should be

dismissed for failure to exhaust his administrative remedies on that claim.

        Respectfully, the Court disagrees with this assessment. Exhaustion of administrative remedies

is an affirmative defense that the defendant bears the burden of pleading and proving. Foulk v.

Charrier, 262 F.3d 687, 697 (8th Cir. 2001). Defendant’s answer does not raise the affirmative defense

of failure to exhaust administrative remedies, so Defendant did not preserve that defense. Accordingly,

to the extent that Defendant intended to argue for summary judgment based on failure to exhaust, he




1
  Plaintiff also filed what is styled as a response to Defendant’s summary judgment motion. (ECF No. 33). This
document is identical to the first two pages of Plaintiff’s previous response to the summary judgment motion. Keeping
in mind that the Court must liberally construe objections, the Court also reviewed this document despite it not being
styled as an objection.

                                                         2
has waived the ability to do so. Sayre v. Musicland Grp., a Subsidiary of Am. Can Co., 850 F.2d 350,

354 (8th Cir. 1988).

        However, even if Defendant’s failure to plead the affirmative defense was not a bar, Defendant

has not carried his burden of proving failure to exhaust. For one, Defendant’s motion and brief make

no mention of any such argument. It is unclear why Defendant’s statement of facts includes a statement

that Plaintiff failed to file a grievance related to retaliation, but the Court finds that insufficient to

constitute a summary judgment argument. Surveyor v. Cavaneau, 226 F. App’x 622, 623 (8th Cir.

2007) (finding that the defendant failed to establish failure to exhaust where, in part, the defendant did

not discuss exhaustion in his summary judgment motion).

        More importantly, though, the Court cannot find based on the current summary judgment

record that Plaintiff failed to exhaust his administrative remedies. Defendant has not “provided the

Court with [any] information indicating how inmates at the [HSCDC] are informed of the grievance

procedure, what the grievance procedure is, or who responds to the grievances.” Williams v. Turner,

4:10-cv-4053, 2010 WL 3724827, at *2 (W.D. Ark. Sept. 17, 2010). Moreover, “[t]he Court has not

been provided with an affidavit or any other information stating that Plaintiff’s jail file was searched

and no grievances were submitted regarding the issues in his complaint.” Id. The Court sees no basis

upon which to hold that Plaintiff failed to properly exhaust his administrative remedies. Foulk, 262

F.3d at 698; Williams, 2010 WL 3724827, at *2.

        For these reasons, Plaintiff’s claim will not be dismissed for failure to exhaust his

administrative remedies. The Court will now proceed to the merits-based arguments.

        B. Retaliation Claim

        Defendant contends that Plaintiff’s retaliation claim fails as a matter of law. Judge Bryant

agrees, reasoning that Plaintiff failed to create a genuine dispute material fact for trial. Plaintiff’s

objections do not address this finding, but his second “response” to the summary judgment motion



                                                    3
argues that Defendant ordered HSCDC staff to retaliate against Plaintiff in various ways for filing

grievances.

        This, however, is insufficient. “Simply restating arguments and facts already presented to the

Magistrate Judge does not constitute a viable objection to a report and recommendation.” Munt v.

Larson, No. 15-CV-0582 SRN/SER, 2015 WL 5673108, at *7 (D. Minn. Sept. 23, 2015). Plaintiff’s

second “response” to the summary judgment is a direct copy of the response he submitted in opposition

to Defendant’s summary judgment motion. Judge Bryant considered that document and found it

lacking. Thus, Plaintiff’s objection can be overruled solely on that basis.

        Even if, however, the Court considers the argument, Plaintiff’s second response is not a valid

affidavit or unsworn declaration and, thus, has no evidentiary value. Moreover, Plaintiff points to no

specific error of fact or law in the Report and Recommendation. Thus, the Court sees no reason to

depart from Judge Bryant’s analysis and recommendation that Plaintiff’s claim should be dismissed

with prejudice.

                                         III. CONCLUSION

        For the above-stated reasons and upon de novo review, the Court overrules Plaintiff’s

objections and adopts the Report and Recommendation (ECF No. 32) insofar as it finds that Plaintiff’s

retaliation claim fails on the merits and recommends that Defendant’s summary judgment motion be

granted. Accordingly, Defendant’s summary judgment motion (ECF No. 20) is hereby GRANTED.

Plaintiff’s remaining claim is DISMISSED WITH PREJUDICE. The Clerk of Court is DIRECTED

to terminate this case.

        IT IS SO ORDERED, this 24th day of February, 2020.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                   4
